                                                                                                       FILED
                                                                                              2019 Aug-28 AM 09:37
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA

United States of America,                      )
                                               )
                                               )
                                               )
                                               )
vs.                                            )      Case No. 2:10-mj-00296-JEO
                                               )
                                               )
Arkeuntrez Washington                          )

                MOTION FOR FUNDS FOR COMPETENCY EXAMINATION

       Comes now the Defendant through his attorney of record and files this Motion for Funds
for a Competency examination and states as follows:

      1. The Defendant is incarcerated in the Cullman County jail and is indigent.

      2. The funds for the examination are needed to help in the defense of the Defendant.

      3. The examination also is to determine if the Defendant is competent to stand trial.



         WHEREFORE, WE PRAY that this Honorable Court will grant said funds.


                                                              Respectfully submitted,


                                                              /s/Emory Anthony, Jr.
                                                              Attorney at Law
                                                              1117 – 22nd Street South
                                                              Birmingham, Alabama 35205
                                                              (205) 776-2064 Office
                                                              (205) 776-2040 Fax
                                                              BgEmoryE@aol.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been filed with the CM/ECF
system and served electronically on attorneys of record.

                                                              /s/Emory Anthony, Jr.
